Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 29, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left his employment without good cause. Claimant resigned from his employment as a driver for a transportation company after the employer refused to pay him based upon the actual miles driven to a location in Massachusetts. It is well settled that dissatisfaction with one’s work assignment or wages does not constitute good cause for leaving employment (see Matter of Dragoi [Commissioner of Labor], 288 AD2d 685; Matter of Preus [Commissioner of Labor], 252 AD2d 715). Here, the record establishes that, regardless of the route taken, the employer paid its drivers at a mileage rate determined by the “commercial book miles” rather than the actual miles driven. Although claimant maintains that the employer gave him a set of directions to the location in Massachusetts and agreed to pay him based upon the actual miles driven on this particular run, the employer’s testimony to the contrary created a credibility issue for the Board to resolve (see Matter of Mondiello [New Times Sec.—Commissioner of Labor], 268 AD2d 762). To the extent that claimant maintains that certain documents are missing from the record, a review of the hearing transcript establishes that such documents were never admitted into evidence. In any event, the contents thereof were testified to at the hearing.
Cardona, P.J., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.